Citation Nr: 1500696	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder, claimed as arthritis.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, effective November 17, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for neuropathy of the left upper extremity, effective November 17, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity, effective November 17, 2008 through January 29, 2012.  

5.  Entitlement to a rating in excess of 40 percent for radiculopathy of the left upper extremity, effective January 30, 2012.  

6.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to June 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in April and September 2009.  

In June 2014, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2008 and August 2009, the appellant was examined by the VA, in part to determine the nature and etiology of any thoracic spine disorder found to be present.  Although each of the examiners rendered opinions as to the appellant's thoracic spine arthritis, the claims folder was not available to either examiner for review prior to the examinations.   

In February 2012, the appellant reported that at least one (and possibly two) VA health care provider had suggested that the appellant's thoracic spine arthritis was due to his previous surgeries.  He also reported that his service-connected cervical spine disorder had been productive of incapacitating episodes.

During his June 2014 video conference, the appellant testified that the following service-connected disorders had gotten worse:  degenerative disc disease of the cervical spine, left upper extremity neuropathy, and right upper extremity radiculopathy.  In this regard, he noted that he was taking stronger medication for his pain.  

The appellant was last examined in January 2012 to determine the severity of his service-connected degenerative disc of the cervical spine.  

In December 2012, the appellant claimed that he was unemployable due to his service-connected disabilities.   That claim has not yet been considered by the RO; however, it is clearly ancillary to the appellant's claims for increased ratings for his service-connected disabilities.  As such, it must be decided in conjunction with the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  

Inasmuch as there may be outstanding evidence which could support the appellant's claims, the case is remanded to the AOJ for the following actions.  

1.  Inform the appellant of the VA's duties to notify and assist him in the development of his claims for service connection, increased ratings, and a TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

2.  The AOJ must ask the appellant to provide statements from the VA health care providers who have told him that his thoracic spine arthritis is due to his service-connected residuals of surgery for thoracic outlet syndrome.  It would be helpful to the appellant's case, if they stated HOW AND WHY they reached the opinions they did.  This could include, but is not limited to, a review of the appellant's medical history and a citation to any relevant medical literature.

A failure to respond or a negative response to any VA request must be noted in writing and associated with the claims folder.  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must schedule the appellant for orthopedic and neurologic examinations to determine the nature and etiology of any thoracic spine disorder found to be present.  The examination must also determine the severity of the appellant's service-connected disorders: degenerative disc disease of the cervical spine, radiculopathy of the right upper extremity, and neuropathy of the left upper extremity.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The CLAIMS FOLDER and a copy of this REMAND must be made available to the examiner(s) for review in conjunction with the examination, and the examiner(s) must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
If a thoracic spine disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's thoracic spine disorder is related DIRECTLY TO ANY EVENT IN SERVICE, including, but not limited to, his in-service surgery for thoracic outlet syndrome.  

The examiner must also state whether or not a thoracic spine disorder is PROXIMATELY DUE TO OR HAS BEEN AGGRAVATED BY ANY DISORDER FOR WHICH SERVICE CONNECTION HAS ALREADY BEEN ESTABLISHED.  This should include, but is not limited to, his degenerative disc disease of the cervical spine, radiculopathy of the right upper extremity, and neuropathy of the left upper extremity.  

In determining AGGRAVATION, the examiner must state whether or not there has been an increase in the severity of the appellant's thoracic spine disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the thoracic spine disorder. 

Temporary or intermittent flare-ups of a thoracic spine disorder are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

With respect to the claims for increased ratings for the appellant's service-connected degenerative disc disease of the cervical spine.  The examiners must report the following:  

a)  The appellant's range of cervical spine motion or, if ankylosis is present, whether it is favorable or unfavorable.

PLEASE NOTE: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

b)  Whether there are any objective neurologic abnormalities of the cervical spine:  

c)  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the cervical spine should be considered normal for the appellant, even though it does not conform to the normal range of motion.  

d)  The total duration of incapacitating episodes due to the cervical spine over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 

PLEASE NOTE: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

e)  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

f)  Whether there is weakened movement, excess fatigability, and/or incoordination; 

g)  With respect to the appellant's right upper extremity radiculopathy and left upper extremity neuropathy, the examiner must state whether either or both are productive of complete or incomplete paralysis.  If either or both are productive of incomplete paralysis, the examiner must report the resulting level of impairment, e.g., mild, moderate, moderately severe, or severe.  

h)  The effects of the service-connected cervical disc disease, right upper extremity radiculopathy, and left upper extremity neuropathy on the appellant's ordinary activity, including his employment. 

4.  When the actions in parts 1, 2, and 3 have been completed, the AOJ must schedule the appellant for a COMPREHENSIVE EXAMINATION to determine whether or not the appellant service-connected disorders, BY THEMSELVES, preclude him from securing or following a substantially gainful occupation.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The CLAIMS FOLDER and a copy of this REMAND must be made available to the examiner(s) for review in conjunction with the examination, and the examiner(s) must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  

PLEASE NOTE:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  

Any consideration as to whether the appellant is unemployable is a SUBJECTIVE one, that is, one that is based upon the appellant's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.

Advancing age and nonservice-connected disability may not be considered in the determination of whether an appellant is entitled to TDIU.  

5.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

6. When the foregoing actions have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must adjudicate/readjudicate the following issues:   

a)  Entitlement to service connection for a thoracic spine disorder, claimed as arthritis.

b)  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, effective November 17, 2008.  

c)  Entitlement to an initial rating in excess of 20 percent for neuropathy of the left upper extremity, effective November 17, 2008.  

d)  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity, effective November 17, 2008 through January 29, 2012.  

e)  Entitlement to a rating in excess of 40 percent for radiculopathy of the left upper extremity, effective January 30, 2012.  

The RO must also adjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




